            Case 4:18-cr-06040-SMJ        ECF No. 96        filed 07/23/21      PageID.243 Page 1 of 3
 PROB 12C                                                                                 Report Date: July 21, 2021
(6/16)
                                                                                                 FILED IN THE
                                       United States District Court                          U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF WASHINGTON


                                                       for the
                                                                                         Jul 23, 2021
                                        Eastern District of Washington                      SEAN F. MCAVOY, CLERK




                    Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Brandon Christopher Rogers                Case Number: 0980 4:18CR06040-SMJ-1
 Address of Offender:                                      Benton City, Washington 99320
 Name of Sentencing Judicial Officer: The Honorable Michael W. Mosman, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Salvador Mendoza, Jr., U.S. District Judge
 Date of Original Sentence: December 17, 2012
 Original Offense:          Felon in Possession of a Firearm, 18 U.S.C. § 922(g)(1)
 Original Sentence:         Prison - 66 months               Type of Supervision: Supervised Release
                            TSR - 36 months

 Revocation Sentence:       Prison- 6 months
 10/15/2020                 TSR - 30 months
 Asst. U.S. Attorney:       Richard Burson                   Date Supervision Commenced: January 19, 2021
 Defense Attorney:          Craig Webster                    Date Supervision Expires: July 18, 2023


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 04/27/2021 and 07/19/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

             5          Special Condition #5: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Rogers is considered to be in violation of his conditions of
                        supervised release by using a controlled substance, methamphetamine, on or about June 9,
                        2021.

                        Mr. Rogers’ conditions of supervised release were reviewed with him on January 21, 2021.
                        He verbally acknowledged an understanding of his conditions, to include special condition
                        number 5, as noted above.

                        Mr. Rogers reported to Merit Resource Services (Merit) for an intake on June 9, 2021.
                        During the intake process a urine test was submitted and sent to Cordant Laboratories for
      Case 4:18-cr-06040-SMJ            ECF No. 96        filed 07/23/21      PageID.244 Page 2 of 3
Prob12C
Re: Rogers, Brandon Christopher
July 21, 2021
Page 2

                      testing. Cordant Laboratories reported on June 18, 2021, the urine test returned as positive
                      for the presence of amphetamines at 105 ng/mL and methamphetamine at 1882 ng/mL. The
                      undersigned became aware of this information on July 21, 2021, when reviewing Mr.
                      Rogers’ case for treatment compliance.
          6           Special Condition #5: You must abstain from the use of illegal controlled substances, and
                      must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                      no more than 6 tests per month, in order to confirm continued abstinence from these
                      substances.

                      Supporting Evidence: Mr. Rogers is considered to be in violation of his conditions of
                      supervised release by using a controlled substance, methamphetamine, on or about June 24,
                      2021.

                      Mr. Rogers’ conditions of supervised release were reviewed with him on January 21, 2021.
                      He verbally acknowledged an understanding of his conditions, to include special condition
                      number 5, as noted above.

                      Mr. Rogers reported to Merit for a random drug test on June 24, 2021. The sample was sent
                      to Abbot Laboratories for testing as it was presumptively positive for methamphetamine. The
                      test returned as positive for methamphetamine from Abbot Laboratories on July 9, 2021. The
                      undersigned became aware of this information on July 21, 2021, when reviewing Mr.
                      Rogers’ case for treatment compliance.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this
petition in future proceedings with the violation(s) previously reported to the Court.




                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:      07/21/2021
                                                                             s/Daniel M. Manning
                                                                             Daniel M. Manning
                                                                             U.S. Probation Officer
Case 4:18-cr-06040-SMJ   ECF No. 96   filed 07/23/21   PageID.245 Page 3 of 3
